Citation Nr: 0527951	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-04 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder secondary to service-connected post-operative 
residuals of an osteochondral fracture of the right talus 
with anterior instability and arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1982 to August 
1987.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, AZ.

The veteran is service-connected for postoperative residuals 
of osteochondral fracture of the right talus with anterior 
instability and arthritis, currently rated as 10 percent 
disabling.  

This rating has been in effect since separation from service.  
In correspondence associated with the current appeal, the 
veteran has expressed some dissatisfaction with the rating 
assigned for that disability.  However, the issue is not 
currently on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran argues that his low back problems at present are 
a result of and/or were aggravated by his other service-
connected orthopedic problems.

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2004).

This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

In recent correspondence with his U.S. Senator, the veteran 
has indicated that it is his belief that he has not been 
afforded all due process.

There is medical evidence of record and some opinion by VA 
examiners to the effect that the veteran's back disorder is 
not the result of service.  

However, the VA opinion in the file which addresses whether 
his back problems are secondary to his other service-
connected orthopedic problems is equivocal and states that it 
depended on X-ray findings, etc.  Although some of these 
findings were later added to the file, an addendum to the 
opinion was not reported.

Based on the evidence of record, and in order to afford the 
veteran the benefit of all due process, the Board finds that 
the case should be remanded for the following development: 

1  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has additional evidence 
relating to an associative relationship 
between his back problems and his other 
orthopedic disabilities, this should be 
submitted, and the RO should assist him 
in doing so.

2.  The case should then be forwarded to 
a VA physician with expertise in 
orthopedic disabilities to provide an 
opinion as to whether the veteran's 
service-connected disabilities have more 
likely than not caused or in any way, had 
an impact on and/or aggravated his low 
back.  The entire record should be made 
available to the examiner, and the 
opinion should be annotated to the 
evidence of record.

3.  When the above action has been 
completed, the case should be reviewed by 
the RO, and if the decision remains 
unsatisfactory to the veteran, a SSOC 
should be issued, and the veteran and his 
representative should be provided a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The 
veteran need do nothing further until so 
notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

